FILED
                              NOT FOR PUBLICATION                            NOV 29 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



In re: ESTRELLA AND JAMES                         No. 09-60047
KINCAID,
                                                  BAP No. 09-1070-PaJuMo
               Debtors.

                                                  MEMORANDUM *
ESTRELLA KINCAID; JAMES
KINCAID,

               Appellants,

  v.

SUSAN K. SMITH, Trustee,

               Appellee.



                            Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Pappas, Jury, and Montali, Bankruptcy Judges, Presiding

                             Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Estrella and James Kincaid appeal pro se from the Bankruptcy Appellate

Panel’s (“BAP”) orders dismissing their appeals for lack of prosecution and

denying their motion for reconsideration. We have jurisdiction under 28 U.S.C.

§ 158(d). We review for an abuse of discretion. Greco v. Stubenberg, 859 F.2d

1401, 1404 (9th Cir. 1988) (dismissal for lack of prosecution); Nat’l Bank of Long

Beach v. Donovan (In re Donovan), 871 F.2d 807, 808 (9th Cir. 1989) (per curiam)

(motion for reconsideration). We affirm.

      The BAP did not abuse its discretion by dismissing the Kincaids’ appeals

after granting an extension of time to file the opening brief, stating that no further

extensions would be granted, and warning that noncompliance would result in

dismissal. See Greco, 859 F.2d at 1404 (the district court did not abuse its

discretion by dismissing an appeal from the bankruptcy court where the appellant

failed to comply with court deadlines after a warning that failure to comply would

result in dismissal); see also In re Donovan, 871 F.2d at 808 (the same standard

governs dismissals for lack of prosecution by the district court and the BAP).

      The BAP did not abuse its discretion by denying the Kincaids’ motion for

reconsideration because the Kincaids failed to show excusable neglect or any other

ground for relief. See Fed. R. Civ. P. 60(b) (providing grounds for relief); In re

Donovan, 871 F.2d at 808 (a BAP order denying a motion to reconsider a dismissal


                                           2                                     09-60047
for lack of prosecution “is appropriately analogized to a Rule 60(b)

determination”).

      The Kincaids’ remaining contentions are unavailing.

      AFFIRMED.




                                          3                            09-60047